293 F.2d 270
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TAK TRAK, INC., Respondent.
No. 17194.
United States Court of Appeals Ninth Circuit.
August 1, 1961.

Stuart Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Allison W. Brown, Jr., and Jules H. Gordon, Attys. for N. L. R. B., Washington, D. C., for petitioner.
Sheppard, Mullin, Richter & Hampton and Frank Simpson, III, and David A. Maddux, Los Angeles, Cal., for respondent.
Before ORR, BARNES and HAMLEY, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board (hereinafter the Board) has petitioned this court for enforcement of its decree directing respondent Tak Trak to cease and desist from certain unfair labor practices and to reinstate twenty-three named employees.


2
Respondent Tak Trak discharged its entire work force shortly after a majority of the workers had signed cards authorizing representation by Painters District Council No. 36 and Its Affiliated Unions, AFL-CIO (hereinafter the union).


3
The Board found that respondent had violated § 8(a) (1), (3) and (5) of the National Labor Relations Act, as amended, 29 U.S.C.A. § 151 et seq., because of its coercive management tactics, because of the mass discharge, and because of a failure to bargain collectively with the union.


4
The sole question for decision is whether or not the findings of the Board are supported by substantial evidence. A careful examination of the record convinces us that they are.


5
The petition of the Board for enforcement of its decree is granted.